Name: Commission Regulation (EEC) No 1705/89 of 15 June 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/32 Official Journal of the European Communities 16. 6. 89 COMMISSION REGULATION (EEC) No 1705/89 of 15 June 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1595/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 f), as last amended by Regulation (EEC) No 1 650/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 L The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681/83 f) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 16 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 16 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. I1) OJ No L 128 , 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 157, 9. 6. 1989, p. 8 . O OJ No L 167, 25. 7. 1972, p. 9 . (&lt;) OJ No L 197, 26. 7. 1988 , p. 10. f) OJ No L 143, 26. 5. 1989, p. 25. m O I No L 162, 13. 6. 1989 , p. 35. O OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . 16. 6. 89 Official Journal of the European Communities No L 166/33 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6 7 (') 8 (') 9 (') 10 0 110 1 . Gross aids (ECU) :  Spain 0,580 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,182 17,570 17,750 17,280 16,891 16,518 2. Final aids : \ l (a) Seed harvested and processed in : I  Federal Republic of Germany \ \ \ \ (DM) 50,40 41,86 42,28 41,19 40,28 39,62  Netherlands (Fl) 56,25 46,35 46,82 45,58 44,56 43,76  BLEU (Bfrs/Lfrs) 1 022,81 848,40 857,09 834,40 815,61 797,60  France (FF) 155,47 132,39 133,80 130,11 127,06 124,09  Denmark (Dkr) 185,57 156,90 158,51 154,31 150,84 147,51  Ireland ( £ Irl) 17,292 14,735 14,892 14,481 14,141 13,811  United Kingdom ( £) 12,867 11,435 11,533 11,131 10,838 10,396  Italy (Lit) 33 653 29 159 29 451 28 590 27 932 27 074  Greece (Dr) 2 489,89 2 748,88 2 735,62 2 588,91 2 508,61 2 284,68 (b) Seed harvested in Spain and li lilili processed : ||\\Il  in Spain (Pta) 89,44 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 235,67 2 718,96 2 734,23 2 649,77 2 590,87 2 494,55 (c) Seed harvested in Portugal and \\li\\\ processed : li Li  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 534,39 4 013,59 4 029,36 3 916,73 3 840,74 3 646,36 (}) Subject in the case of advance fixing for the 1 989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 166/34 Official Journal of the European Communities 16. 6. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 0 8 (') 9 (&gt;) 10 o 110 1 . Gross aids (ECU):  Spain 3,080 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,682 20,070 20,250 19,780 19,391 19,018 2. Final aids : (a) Seed harvested and processed in : I I  Federal Republic of Germany \ I (DM) 56,30 47,76 48,18 47,09 46,18 45,52  Netherlands (Fl) 62,86 52^4 53,42 52,18 51,15 50,35  BLEU (Bfrs/Lfrs) 1 143,53 969,12 977,81 955,11 936,33 918,32  France (FF) 174,43 151,63 153,05 149,35 146,30 143,33  Denmark (Dkr) 207,68 179,23 180,83 176,64 173,16 169,83  Ireland ( £ Irl) 19,402 16,876 17,034 16,623 16,283 15,953  United Kingdom ( £) 14,554 13,188 13,287 12,884 12,591 12,149  Italy (Lit) 37 740 33 342 33 634 32 772 32115 31 257  Greece (Dr) 2 879,94 3 197,35 3 184,09 3 037,38 2 957,08 2 733,15 (b) Seed harvested in Spain and \ \\ ilII processed : IlI Il  in Spain (Pta) 474,98 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 621,21 3 10.1,20 3116,47 3 032,01 2 973,11 2 876,79 (c) Seed harvested in Portugal and \ \ \ processed : Il IlIl  in Portugal (Esc) 470,02 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 004,41 4 493,60 4 509,37 4 396,73 4 320,75 4 126,37 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 16. 6. 89 Official Journal of the European Communities No L 166/35 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 6 7 8 (') 9 (&gt;) 10 (') 1 . Gross aids (ECU): I  Spain 5,170 5,170 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 21,453 21,453 18,528 18,528 18,528 2. Final aids : \ l \ (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 51,14 51,14 44,19 44,20 44,20  Netherlands (Fl) 57,01 57,01 48,87 48,87 48,87  BLEU (Bfrs/Lfrs) 1 035,90 1 035,90 894,66 894,66 894,66  France (FF) 156,20 156,20 139,21 139,21 139,21  Denmark (Dkr) 187,53 187,53 165,46 165,46 165,46  Ireland ( £ Irl) 17,372 17,372 15,494 15,494 15,494  United Kingdom ( £) 12,683 12,683 11,892 11,834 11,834  Italy (Lit) 33 845 33 845 30 703 30 622 30 622  Greece (Dr) 2 323,75 2 262,80 2 783,57 2 723,73 2 723,73 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 328,69 3 328,69 3 064,36 3 048,50 3 048,50 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 247,31 6 243,71 5 879,39 5 854,80 5 854,80  in another Member State (Esc) 6 088,55 6 085,04 5 729,98 5 706,01 5 706,01 3. Compensatory aids : l  in Spain (Pta) 3 282,42 3 282,42 3 018,49 3 002,62 3 002,62 4. Special aid : l I  in Portugal (Esc) 6 088,55 6 085,04 5 729,98 5 706,01 5 706,01 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period I 6 7 8 9 10 11 DM 2,074490 2,070650 2,066870 2,063570 2,063570 2,054400 Fl 2,336420 2,332750 2,329090 2,325770 2,325770 2,316520 Bfrs/Lfrs 43,447000 43,427100 43,403900 43,384200 43,384200 43,297000 FF 7,034480 7,033920 7,033440 7,032850 7,032850 7,030400 Dkr 8,069900 8,069270 8,070960 8,072200 8,072200 8,086910 £Irl 0,776105 0,775766 0,775937 0,775907 0,775907 0,776298 £ 0,669517 0,672050 0,674747 0,677228 0,677228 0,684344 Lit 1 504,65 1 508,72 1 512,73 1 516,01 1 516,01 1 526,12 Dr 178,12800 181,88400 184,54900 187,22700 187,22700 194,23300 Esc 172,68800 173,68900 174,63900 175,68100 175,68100 178,78300 Pta 133,97000 134,58400 135,19800 135,82900 135,82900 137,59700